UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4555


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN KHAALIQ BEAMON,

                    Defendant - Appellant.



                                      No. 17-4559


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN KHAALIQ BEAMON,

                    Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina,
at Raleigh. James C. Dever III, Chief District Judge. (4:13-cr-00042-D-1; 5:16-cr-
00325-D-1)


Submitted: March 19, 2018                                      Decided: March 28, 2018
Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
First Assistant United States Attorney, Seth Morgan Wood, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Khaaliq Beamon appeals his conviction and 71-month sentence for being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2012), and the

district court’s revocation of supervised release and imposition of a consecutive

19-month sentence. On appeal, Beamon argues only that the sentence imposed upon

revocation of supervised release is substantively unreasonable. * We affirm.

       “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017). We take a deferential posture in reviewing a

revocation sentence, and will “affirm a revocation sentence if it is within the statutory

maximum and is not plainly unreasonable.” Id. at 207 (internal quotation marks omitted).

“[A] revocation sentence is substantively reasonable if the court sufficiently states a

proper basis for its conclusion that the defendant should receive the sentence imposed.”

Id. (brackets and internal quotation marks omitted).

       In “imposing a revocation sentence, ‘the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the criminal history of the violator,’” id. at 207 n.1

(quoting USSG ch. 7, pt. A(3)(b)), and “the applicable 18 U.S.C. § 3553(a) [(2012)]

factors,” id. at 207. “If the court determines that a sentence outside the advisory range is

       *
         Beamon does not challenge the district court’s conclusion that he violated the
terms of his supervised release, nor does he challenge his conviction or sentence for
being a felon in possession of a firearm.


                                             3
appropriate, it is ‘uncontroversial that a major departure should be supported by a more

significant justification than a minor one.’” Id. (quoting Gall v. United States, 552 U.S.
38, 50 (2007)).

       The district court discussed Beamon’s history on supervised release and observed

that his release began well before he initially tested positive for marijuana. The court

continued supervised release to allow Beamon to participate in drug treatment, but

Beamon again tested positive for marijuana. The district court continued supervised

release, this time imposing a curfew, but Beamon again tested positive for marijuana.

While awaiting a revocation hearing for that violation, Beamon possessed a firearm,

discharged it into a vehicle, and pointed the firearm at his girlfriend. In determining that

an above-policy-range sentence was warranted, the district court properly considered

these numerous breaches, its efforts to work with Beamon, and Beamon’s continued

violation of his supervised release despite second and third chances.

       Beamon contends that the district court’s concerns are outweighed by his drug

addiction and the absence of a prior lengthy term of incarceration. The district court

acknowledged that Beamon suffered from issues related to substance abuse, but

determined that those struggles did not outweigh his failure to conform to the

requirements of supervised release despite the court’s efforts and the opportunity to

obtain substance abuse treatment.      This conclusion was not improper.        See United

States v. Coleman, 835 F.3d 606, 616 (6th Cir. 2016) (affirming revocation sentence

when court imposed sentence in part based on defendant’s “unwillingness to tackle his

substance-abuse problem and the corresponding need to deter him from using illegal

                                             4
drugs in the future”); United States v. Doe, 617 F.3d 766, 774 (3d Cir. 2010) (noting that

“repeated violations of [defendant’s] supervised release, his admitted abuse of controlled

substances, and his demonstrated inability to rehabilitate himself through outpatient drug

treatment led the District Court to reasonably conclude that [defendant] needed to be kept

out of reach of the instruments of his addiction”).

       Furthermore, contrary to Beamon’s argument, the district court did not base the

revocation sentence solely on the incidents of a single morning (though it would not have

been error to do so). Rather, the court reviewed all of the evidence and gave weight to

Beamon’s multiple violations of the terms of his supervised release. Because the district

court properly accounted for the totality of Beamon’s circumstances, “state[d] a proper

basis for its conclusion that” Beamon should receive an upward variance, and imposed a

sentence within the statutory maximum, we conclude that the sentence imposed was not

plainly unreasonable. Slappy, 872 F.3d at 207.

       Accordingly, we affirm the district court’s judgments. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                             5